IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


MACEO REMY,                                  : No. 46 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
CHILD SUPPORT PROGRAM BUREAU                 :
OF CHILD SUPPORT ENFORCEMENT,                :
COUNTY OF PHILADELPHIA, CITY OF              :
PHILADELPHIA, ANITA BOTCHWAY,                :
MARIA TESTA, ENRIQUE PAGNANELLI,             :
JEFF PINCKNEY, MARGARET T.                   :
MURPHY, WILLIAM GATES, NWENNA                :
GATES, RACHEL LEVINE, DENNIS                 :
SCANNAPIECO, JOEL JOHNSON,                   :
BARRY LUST, JAMES CROWLEY, CITY              :
OF READING,                                  :
                                             :
                    Respondents              :


                                      ORDER



PER CURIAM

      AND NOW, this 18th day of June, 2018, the Application for an Exercise of Either

King' Bench Power or Extraordinary Jurisdiction is DENIED.